Exhibit 10.35

THIRD AMENDMENT TO

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

TPG/CALSTRS, LLC

THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF
TPG/CALSTRS, LLC (this “Amendment”), is entered into as of February 1, 2008, by
and between CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity
(“Investor”), and THOMAS PROPERTIES GROUP, L.P., a Maryland limited partnership
(“Operator”).

RECITALS

A. Investor and Operator, as the only members of TPG/CalSTRS, LLC, a Delaware
limited liability company (the “Company”), entered into that certain Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 13, 2004 (the “Original Agreement”), as amended by that certain First
Amendment to Second Amended and Restated Operating Agreement of TPG/CalSTRS,
LLC, dated as of June 8, 2006 and that certain Second Amendment to Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
May 25, 2007 (collectively with the “Original Agreement”, the “Agreement”). All
capitalized terms not otherwise defined herein shall have the meaning set forth
in the Agreement.

B. Investor and Operator wish to further amend the Agreement as set forth
herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Operator agree as
follows:

1. Clause (i) of Section 4.01 (a) of the Agreement is hereby amended and
restated in its entirety to read as follows: “(i) Two Hundred Eighty Three
Million Seven Hundred Fifty Thousand Dollars ($283,750,000) in the aggregate,”

2. Clause (i) of Section 4.01(b) of the Agreement is hereby amended and restated
in its entirety to read as follows: “(i) Ninety Four Million Five Hundred Eighty
Three Thousand Three Hundred Thirty Three Dollars ($94,583,333) in the
aggregate,”

3. Clause (c) of Section 4.01 of the Agreement is hereby amended and restated in
its entirety to read as follows: “After the expiration of the Investment Period,
except as may be required to implement tenant improvements and other capital
improvements contained in Company Plans approved by the Management Committee for
Projects that have been acquired prior to the expiration of the Investment
Period. Notwithstanding the foregoing to the contrary, under no circumstances
will Investor or Operator be obligated to make Additional Contributions to the
Company after the expiration of the Investment Period (a) to fund the
acquisition of any



--------------------------------------------------------------------------------

new Project or (b) exceeding the sum of (i) Eighteen Million Seven Hundred Fifty
Thousand Dollars ($18,750,000) in the aggregate with respect to Investor or
(ii) Six Million Two Hundred Fifty Thousand Dollars ($6,250,000) in the
aggregate with respect to Operator.”

4. Except as expressly provided in this Amendment, all of the terms and
provisions of the Agreement remain unmodified and in full force and effect.

5. Each individual executing this Amendment on behalf of an entity hereby
represents and warrants to the other party or parties to this Amendment that
(a) such individual has been duly and validly authorized to execute and deliver
this Amendment on behalf of such entity; and (b) this Amendment is and will be
duly authorized, executed and delivered by such entity.

IN WITNESS WHEREOF, Investor and Operator have executed this Amendment as of the
day and year first above written.

 

“Investor”  

CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM,

a public entity

  By:  

/s/ Christopher J. Ailman

    Christopher J. Ailman     Chief Investment Officer     (Print Name and
Title) “Operator”  

THOMAS PROPERTIES GROUP, L.P.,

a Maryland limited partnership

  By:  

THOMAS PROPERTIES GROUP, INC.,

a Delaware corporation, General Partner

  By:  

/s/ JOHN R. SISCHO

    JOHN R. SISCHO     Executive Vice President     (Print Name and Title)

 

2